Citation Nr: 1020980	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-22 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to a service-connected 
disability.

2.  Entitlement to a rating in excess of 40 percent for 
lumbar spondylosis, L4-5, status post operative (hereinafter, 
"lumbar spine disorder").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to March 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of this hearing has been associated with the Veteran's VA 
claims folder.

This case was previously before the Board in August 2008 and 
August 2009.  In August 2008, the Board reopened the 
previously denied claim of service connection for a cervical 
spine disorder.  However, the Board remanded the underlying 
service connection claim, as well as the lumbar spine 
increased rating claim, for additional development.  The 
Board again remanded the case in August 2009, finding, in 
pertinent part, that the prior remand directives had not been 
completed.  However, the record reflects that following the 
August 2009 remand multiple correspondence was sent to the 
Veteran's last known address of record and was returned as 
undeliverable.  No other alternate address appears to be of 
record, nor has his accredited representative indicated his 
location.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) 
("In the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him.").  As such, the Board 
finds that the development directed by the August 2009 remand 
has been completed to the extent permitted by the cooperation 
of the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (The duty to assist is not a "one-way street."  If 
the veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.).  
Further, as the deficiency is due to the Veteran's failure to 
report, the Board finds no prejudice in proceeding with 
adjudication of his case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for 
the equitable disposition of the instant case have been 
completed to the extent permitted by the cooperation of the 
Veteran.

2.  The preponderance of the competent medical and other 
evidence of record is against a finding the Veteran's current 
cervical spine disorder was incurred in or otherwise the 
result of active service, to include as secondary to a 
service-connected disability.

3.  The Veteran's service-connected lumbar spine disorder is 
not manifested by ankylosis; incapacitating episodes as 
defined by VA regulations having a total duration of at least 
6 weeks during the past 12 months; or associated neurologic 
impairment that has not already received a separate 
evaluation.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by active service, nor is it secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2009).

2.  The criteria for a rating in excess of 40 percent for the 
Veteran's service-connected lumbar spine disorder are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5235-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the Veteran was sent VCAA-compliant 
notification via letters dated in December 2004, October 
2005, December 2005, February 2006, and August 2009.  Taken 
together, these letters informed the Veteran of what was 
necessary to substantiate his current appellate claims, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the holding in 
Quartuccio, supra.  Moreover, the August 2009 letter included 
information regarding disability rating(s) and effective 
date(s) as mandated by the holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board also notes that the Veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, statements submitted by his accredited 
representative in July 2009, September 2009, and March 2010 
cited to relevant statutory and regulatory provisions, as 
well as relevant caselaw.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (VA can demonstrate that a notice defect is 
not prejudicial if it can be demonstrated ... that any defect 
in notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the Veteran was notified and aware of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  Various medical records were obtained and 
considered in conjunction with this case.  Further, the 
Veteran has had the opportunity to present evidence and 
argument in support of his claims, to include at the March 
2008 Board hearing.  Nothing indicates he has identified the 
existence of any relevant evidence that has not been obtained 
or requested.  Moreover, he was accorded a VA medical 
examinations regarding this case in November 2005, August 
2006, and December 2008 which included findings as to the 
symptomatology of the service-connected lumbar spine disorder 
which are consistent with the treatment records and relevant 
rating criteria.  The December 2008 examination also included 
an opinion as to the etiology of the cervical spine disorder.  

The Veteran's representative has contended that a requested 
medical opinion regarding the etiology of the cervical spine 
disorder had not been provided.  Further, the representative 
has contended that the findings on the December 2008 
examination were not adequate for rating purposes.  The 
representative noted that there was no mention of the VA 
examiner's credentials.  In addition, the representative has 
contended that the Veteran had not been afforded a 
neurological examination, and that an assertion that the 
Veteran had failed to report for such an examination was 
erroneous as there was not proof in the claims file that the 
Veteran had ever been notified of the examination date.

In August 2009, the Board concurred with the representatives' 
statements.  The Board noted that while the VA examination 
report contained a medical opinion indicating that a cervical 
spine disorder was not related to service, the report did not 
contain an opinion as to whether a current cervical spine 
disorder was caused or aggravated by a service-connected low 
back disorder, as had been specifically requested in the 
Board's previous remand.  Further, the Board noted that the 
December 2008 examination did not contain an assessment of 
the symptoms which was sufficient to allow the Board to 
consider whether a rating was warranted under the criteria 
for rating intervertebral disc syndrome, and it was unclear 
whether the Veteran received notice for a peripheral nerves 
examination which was scheduled to take place in April 2009, 
but was cancelled after he did not appear.  The Board also 
noted that there were some unexplained inconsistencies in the 
December 2008 examination report.  For example, it was stated 
that the Veteran had no incapacitating episodes of spine 
disease in the past year, but had 150 episodes of 
incapacitating pain.  Therefore, the Board remanded this case 
for new examinations.

As detailed in the Introduction, however, the record reflects 
that correspondence sent to the Veteran's last known address 
of record was returned as undeliverable, and no other 
alternate address appears to be of record.  His 
representative has not otherwise indicated his location 
and/or availability for an examination.  Consequently, there 
is no method for VA to schedule the Veteran for a new 
examination.  

With respect to the assertion that there was no mention of 
the December 2008 VA examiner's credentials, the Board 
acknowledges the examination report does not specify whether 
the examiner has an M.D. or other type of medical 
certification, nor whether he has a medical specialty.  The 
Board notes that there is a "presumption of regularity" under 
which it is presumed that Government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(this presumption of regularity applies to procedures at the 
RO).  Applying this presumption to the instant case, the 
Board finds that it mandates finding that the December 2008 
VA examiner was appropriately qualified to conduct the 
examination and render a competent medical opinion as there 
is no clear evidence to the contrary.

The Board also observes that the documents currently 
assembled for review include an April 2009 letter addressed 
to the Veteran indicating VA's intention to schedule him for 
an examination.  Pursuant to 38 C.F.R. § 3.326(a) individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

Inasmuch as the cervical spine disorder claim was a reopened 
claim for a benefit which was previously disallowed, and the 
lumbar spine claim is a claim for increase, it appears that 
the claim should be denied as a matter of law pursuant to 
38 C.F.R. § 3.655(b).  However, the record reflects the 
Veteran did report for other VA examinations.  Therefore, the 
Board will proceed to adjudicate the appeal based on the 
evidence of record.

The Board must also acknowledge that the Veteran's complete 
service treatment records are not available, and that in such 
situations it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
However, the case law does not lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein 
the United States Court of Appeals for Veterans Claims 
(Court) declined to apply an "adverse presumption" where 
records have been lost or destroyed while in government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease).

In view of the foregoing, the Board finds that the duty to 
assist has been completed to the extent possible based on the 
cooperation of the Veteran.  See Hyson, supra; Wood, supra.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Veteran essentially contends that he 
injured his back, neck and shoulder in service when he fell 
during basic training, resulting in his current cervical 
spine disorder.  He also maintains that this is the same 
injury that is the basis for his service-connected lumbar 
spine disorder.  He has also presented competent medical 
opinions linking current cervical spine disorders to service.  
For example, a September 2004 statement from a VA physician 
indicates that the Veteran sustained an injury in service, 
and that his degenerative joint disease of the lumbosacral 
spine and cervical spine was as likely as not related to the 
injuries he sustained in service.  Similarly, a private 
medical letter dated in January 1981 indicates that a Dr. L 
felt certain that the Veteran's neck pain was related to 
injury he sustained in the military service.  Although dated 
prior to the previously denials of the claim, the letter 
apparently was not of record and was not considered in the 
prior denials.

Despite the foregoing, the Board finds the preponderance of 
the competent medical and other evidence of record is against 
a finding the Veteran's current cervical spine disorder was 
incurred in or otherwise the result of active service.  There 
is no indication of any injury to the neck in the available 
service treatment records.  Further, there was no indication 
of any such disability on a May 1981 VA medical examination 
conducted for the purpose of evaluating his residuals from 
this in-service injury.  The Court has indicated that the 
absence of any medical records of a diagnosis or treatment 
for many years after service is probative evidence against 
the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board further notes that it appears from the record the 
Veteran first raised his contention of service connection for 
a cervical spine disorder in January 1988, years after his 
separation from service, as well as years from when he first 
raised his low back claim in December 1980.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (A veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).  It appears only logical that if 
he had had chronic neck problems since the time of his 
purported in-service injury he would have raised such a claim 
at least at the time he initially sought service connection 
for his lumbar spine disorder.

The Board also finds it significant that the record reflects 
the Veteran sustained injuries in a fall as a result of a 
post-service, work-related injury in August 1980, including 
to his left shoulder, left hip, and low back.

A January 2005 VA orthopedic note stated that the examining 
clinician could not opine whether the cervical spine disorder 
was due to any service related injury or not without any 
evidence, as it could be from his civilian occupation and 
partially a normal aging process.  Nevertheless, it was noted 
that his account of his military service and injury seemed to 
change over time and even when approached at different 
questions today.  The clinician concluded that it could not 
be stated that the cervical spine disorder was service 
related without conjecture, speculation or remote 
possibility.

The Board further notes that the December 2008 VA examiner 
found that it was less likely as not that the Veteran's neck 
condition was caused or permanently aggravated by a fall 
while on active duty.  The examiner noted that while the 
Veteran had a history of a fall with resultant neck and back 
pain, there was no history of a fracture/dislocation or 
significant injury to the cervical spine; soft tissue injury 
might have caused him some pain and discomfort, but would not 
preclude him his current degenerative condition.  Moreover, 
the examiner sated that this disability was more likely 
consistent with age-related changes; i.e., the type of 
cervical spine impairment the Veteran currently has is more 
consistent with age than with an injury.

In view of the foregoing, the Board finds that the Veteran's 
account of an in-service neck injury is not credible as it is 
not consistent with the evidence of record.  Therefore, any 
competent medical opinion linking this disability to service 
is not entitled to probative value.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (A medical opinion based on an 
inaccurate factual premise is not probative.); Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (A medical opinion that is 
based on the veteran's recitation of medical history, and 
unsupported by clinical findings, is not probative); Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A 
medical opinion is inadequate when unsupported by clinical 
evidence).  

The Veteran has also contended his cervical spine disorder is 
secondary to his service-connected lumbar spine disorder.  
Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, however, there is no competent medical opinion 
indicating the Veteran's cervical spine disorder was caused 
and/or permanently aggravated by his service-connected lumbar 
spine disorder.  Although the Veteran contends such is the 
case, the impact one disability has upon another is not 
something subject to lay observation; a lay person can 
describe visible symptomatology, and whether an injury 
occurred, but cannot relate whether one disability caused or 
permanently aggravated another.  Such a relationship is of 
the type that competent medical evidence is required, and 
nothing in the record indicates the Veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See 38 C.F.R. § 3.159(a)(1); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, this finding is supported by the recent holding of 
Waters v. Shinseki, No. 2009-7071 Fed. Cir. April 6, 2010) in 
which the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held in the context of a claimant 
contending secondary service connection that the Veteran's 
own conclusory generalized statement that his service illness 
caused his present medical problems was not enough to entitle 
him to a medical examination.  If such a contention was not 
sufficient to warrant a medical examination, it is clear that 
it is not sufficient to warrant a grant of service 
connection.  

The Board also reiterates that this case was remanded in 
August 2009 to obtain such an opinion, but this was not 
completed due to the lack of cooperation of the Veteran.

For these reasons, the Board finds that service connection is 
not warranted for the Veteran's cervical spine disorder, to 
include as secondary to a service-connected disability.

Analysis - Lumbar spine disorder

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the 
record reflects the Veteran's service-connected lumbar spine 
disorder is manifested by pain, but, as detailed below, the 
Board finds that this does not result in impairment to the 
extent necessary for a rating in excess of 40 percent.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The current rating criteria under Diagnostic Codes 5235 to 
5243 provide that spine disorders are rated under the General 
Rating Formula for Diseases and Injuries of the Spine.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

Simply put, the only basis for a rating in excess of 40 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine is when there is evidence of ankylosis 
of the thoracolumbar spine, favorable or unfavorable.  A 
thorough review of the competent medical evidence, to include 
the VA medical examinations of November 2005, August 2006, 
and December 2008.  In fact, the August 2006 VA examination 
specifically found that there was no ankylosis of the 
thoracolumbar spine.

The Board further finds that there is no indication of any 
impairment analogous to ankylosis.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  Here, the November 2005 VA examination 
showed the lumbar spine had forward flexion to 50 degrees, 
extension to 20 degrees, left and right lateral rotation to 
20 degrees.  The August 2006 VA examination showed active 
motion with flexion to 50 degrees, extension to 10 degrees, 
left and right lateral flexion to 30 degrees, and left and 
right lateral rotation to 30 degrees.  Finally, the December 
2008 VA examination active motion with 30 degrees flexion, 
extension to 15 degrees, left lateral flexion to 15 degrees, 
right lateral flexion to 20 degrees, and left and right 
lateral rotation to 25 degrees.  Although pain was noted at 
various stages of these range of motion tests, nothing in the 
record indicates this pain did or would result in fixation of 
the lumbar spine in flexion, extension, or neutral position 
to include on repetitive testing.

In view of the foregoing, the Board finds no basis to assign 
a rating in excess of 40 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.

The Board has also considered the applicability of the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes which provides that an evaluation of 
10 percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

In this case, the Board finds that the Veteran's service-
connected lumbar spine disorder is not manifested by 
incapacitating episodes as defined by VA regulations having a 
total duration of at least 6 weeks during the past 12 months.  
The November 2005 VA examination noted approximately 40 
flare-ups of back pain in the past 12 months, but there was 
no indication of incapacitating episodes.  At the subsequent 
August 2006 VA examination, the Veteran denied incapacitating 
episodes during the last 12 months.  As noted above, the 
Veteran reported 150 episodes of incapacitating pain at the 
December 2008 VA examination, but it was also stated there 
had been no incapacitating episodes.  A review of the record 
does support the Veteran's account of flare-ups of pain 
regarding his service-connected lumbar spine disorder.  
However, there does not appear to be any indication of 
period(s) of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician having a total 
duration of at least 6 weeks during a 12 month period.  In 
other words, the record does not reflect the Veteran 
experiences incapacitating episodes as defined by VA 
regulations, and certainly not to the extent necessary for a 
rating in excess of 40 percent under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For these reasons, the Board finds the Veteran does not meet 
or nearly approximate the criteria for a schedular rating in 
excess of 40 percent for his service-connected lumbar spine 
disorder.  In making the above determination, the Board notes 
that it considered whether additional staged ratings under 
Hart, supra, were appropriate.  However, as detailed above, 
the symptomatology of the Veteran's lumbar spine disorder 
appears to have been stable throughout pendency of this case; 
there were no distinctive period(s) where his lumbar spine 
disorder satisfied the criteria for a higher rating other 
than what is currently in effect.

The Board also notes that the Veteran is in receipt of 
separate rating for neuritis of the left and right lower 
extremities.  No other neurologic impairment associated with 
the service-connected lumbar spine disorder that would 
warrant a separate evaluation pursuant to 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  Further, the record does not reflect the 
Veteran has appealed the rating assigned for the service-
connected neuritis of the lower extremities.  Therefore, no 
discussion of these disabilities is warranted.

In exceptional cases where the schedular ratings are found to 
be inadequate, an extraschedular disability rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

In this case, the Board concurs with the RO's determination 
that the Veteran's service-connected lumbar spine disorder 
does not warrant consideration of an extraschedular rating.  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  pecifically, the Court stated that the 
determination of whether a claimant is entitled to an extra- 
schedular rating under 38 C.F.R. § 3.321 is a three-step 
inquiry.  First, it must be determined whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  In this regard, the Court 
indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with employment" 
and "frequent periods of hospitalization."  Third, when an 
analysis of the first two steps reveals that the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected lumbar 
spine disorder with the established criteria found in the 
rating schedule.  As discussed in detail previously, the 
Veteran's lumbar spine symptomatology is fully addressed by 
the rating criteria under which such disabilities are rated.  
Specifically, this disability is manifested by pain and 
limitation of motion, which is specifically included as part 
of the schedular criteria.  Moreover, even though the record 
indicates multiple outpatient treatment entries for this 
disability, it does not indicate frequent periods of 
hospitalization.  Although the Board does not dispute this 
disability has resulted in occupational impairment, such 
impairment has been adequately compensation by the current 
schedular rating.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
There is no evidence in the record of an exceptional or 
unusual clinical picture, or of any other reason why an 
extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim of entitlement 
to a total rating based upon individual unemployability 
(TDIU) is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, it does not appear the 
Veteran has contended he is entitled to a TDIU, nor is such a 
claim reasonably raised by the record.  In fact, the Board 
has already determined that the level of occupational 
impairment attributable to the service-connected lumbar spine 
disorder is adequately reflected by the current schedular 
rating.  Therefore, no further discussion of a TDIU is 
warranted in this case.





ORDER

Entitlement to service connection for a cervical spine 
disorder, to include as secondary to a service-connected 
disability, is denied.

Entitlement to a rating in excess of 40 percent for lumbar 
spine disorder is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


